DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is responsive to the claims filed on 06/02/2020.  This action is made NON-FINAL.  
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is being considered by the examiner.  A signed IDS is hereby attached.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 25, 31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 24 recites the limitation "the functionality".  There is insufficient antecedent basis for this limitation in the claim and therefore this claim is rendered as indefinite.  The examiner suggests removing the term “the” from the claim limitation.
Claims 25 and 35 recites the limitation "the type".  There is insufficient antecedent basis for this limitation in the claim and therefore this claim is rendered as indefinite.  The examiner suggests removing the term “the” from the claim limitation.
Claim 31 recites “determining” however, the claim as written is silent with providing the steps of how the determination step is carried out.  Therefore, this claim is rendered as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-25, 28, 29, 32-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boehme, US Patent No.: 6,578,192.
Claim 21:
(See Boehme Abstract), the method comprising: 
obtaining, by the one or more computers, a document provided by a server system (“user requests a JSP document, the server begins by checking whether a compiled version is available” See Boehme Column 2, Lines 29-35); 
generating, by the one or more computers, an altered version of the document (“the altered document is delivered to the client” See Boehme Abstract), wherein the altered version excludes at least some script content of the document (“A document is loaded having script and non-script component” See Boehme Abstract);
storing, by the one or more computers, the altered version of the document in a repository (“storage repository” See Boehme Claim 11); 
receiving, by the one or more computers, a request from a client device over a communication network (See Boehme Abstract & Column 2, Lines 29-35); 
and providing, by the one or more computers, at least a portion of the altered version of the document to the client device (“the altered document is delivered to the client” See Boehme Abstract) over the communication network in response to the request (“after the entire document has been processed, the resulting generated document is delivered to the client” See Boehme Column 6, Lines 60-67).
Claim 22:
Boehme discloses generating the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract) comprises: obtaining a rendering of the document (“user requests a JSP document, the server begins by checking whether a compiled version is available” See Boehme Column 2, Lines 29-35); and generating the altered version to include content determined using a rendering of the document (“the altered document is delivered to the client” See Boehme Abstract).
Claim 23:
Boehme discloses wherein generating the altered version of the document (“the altered document is delivered to the client” See Abstract) comprises: processing the script content of the document (“A document is loaded having script and non-script component” See Boehme Abstract); and generating the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract) to include content determined based on a result of processing the script content of the document (“A document is loaded having script and non-script component” See Boehme Abstract).
Claim 24:
Boehme discloses wherein generating the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract) comprises replacing first script content of the document with markup language content (See Boehme Column 6, Lines 65-67) that reproduces at least a portion of the functionality of the first script content (“A document is loaded having script and non-script component” See Boehme Abstract).
Claim 25:
(“the altered document is delivered to the client” See Abstract), script content of the document according to the type of function invoked by the script content (“A document is loaded having script and non-script component” See Boehme Abstract).
Claim 28:
Boehme discloses wherein providing at least a portion of the altered version of the document to the client device over the communication network comprises providing the at least a portion of the altered version of the document in response to a request from the client device sent in response to user interaction with a user interface element corresponding to the document (“the altered document is delivered to the client” See Boehme Abstract).
Claim 29:
Boehme discloses wherein providing at least a portion of the altered version of the document to the client device over the communication network comprises providing the at least a portion of the altered version of the document to the client device before the client device receives user input requesting retrieval of the document (“the altered document is delivered to the client” See Boehme Abstract).
Claims 32-34:
Claims 32-34 are rejected on the same basis as claims 21-23, respectively. 
Claim 35:
Claim 35 is rejected on the same basis as claim 25.
Claim 36:
Claim 36 is rejected on the same basis as claim 28.
Claim 37:
Claim 37 is rejected on the same basis as claim 29.
Claim 39:
Claim 39 is rejected on the same basis as claim 21.
Claim 40:
Claim 40 is rejected on the same basis as claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boehme, US Patent No.: 6,578,192 in view of Jackson, US Patent Application No.: 20090319385.
Claim 26:
Boehme failed to explicitly disclose “invoke functions in a predetermined set of functions “.  However, Jackson discloses this feature in paragraph 0040.  It would have been obvious to a person of ordinary skill at the time of the invention to have further modified Boehme by the teachings of Jackson in order to improve the process of  (See Jackson Abstract & Paragraph 0040).
As modified:
The combination of Boehme and Jackson discloses the following:
wherein generating the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract) comprises: retaining, in the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract), script content of the document (“the altered document is delivered to the client” See Boehme Abstract) configured to invoke functions in a predetermined set of functions (“predetermined set of functions may include a set of operations, such as JAVA methods,” See Jackson Paragraph 0040); and excluding, from the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract), script content of the document (“A document is loaded having script and non-script components. Script components are identified and delineated, and are then passed to an interpreter, which returns an object corresponding to each script component” See Boehme Abstract) configured to invoke functions that are not in the predetermined set of functions (“predetermined set of functions may include a set of operations, such as JAVA methods,” See Jackson Paragraph 0040)
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boehme, US Patent No.: 6,578,192 in view of Takami, US Parent Application Publication No.:2013/0073951.
Claim 27:
Boehme failed to explicitly disclose “absolute position property” and “static position property”.  However, Takami discloses this feature in paragraph 0104.  It would have been obvious to a person of ordinary skill at the time of the invention to have further modified Boehme by the teachings of Takami in order improve the generating/displaying through the use of absolute position property and static position property, more effectively (See Takami Abstract).
As modified:
The combination of Boehme and Takami discloses the following:
wherein generating the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract) comprises: identifying an element in the document (“a JSP document” See Boehme Column 2, Lines 29-35) that has an absolute position property or fixed position property (See Takami Paragraph 0104); 
and including, in the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract), a static position property for the element instead of the absolute position property or fixed position property (See Takami Paragraph 0104)
Claims 30, 31 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boehme, US Patent No.: 6,578,192 in view of Kauchak, US Patent No. 8,103,650.
Claim 30:
Boehme failed to explicitly disclose “above-the-fold content” and “below the fold content”.  However, Kauchak discloses this feature in Column 4, Lines 5-15.  It would have been obvious to a person of ordinary skill at the time of the invention to have further modified Boehme by the teachings of Kauchak in order to improve personalized advertising tends to be more effective when the advertisements are specifically directed at users who are more likely to be interested in the advertisements, based on above the fold and below the fold content, more effectively (See Kauchak Background of the Invention).

As modified:
The combination of Boehme and Kauchak discloses the following:
wherein the at least a portion of the content comprises above-the-fold content of the altered version of the document and omits at least a portion of below-the-fold content of the altered version of the document (See Kauchak Column 4, Lines 5-15).
Claim 31:
Boehme failed to explicitly disclose “style attributes that have at least a threshold level of similarity”.  However, Kauchak discloses this feature in Column 3, Lines 60-65 &  (See Kauchak Background of the Invention).
As modified:
The combination of Boehme and Kauchak discloses the following:
generating the altered version of the document (“the altered document is delivered to the client” See Boehme Abstract) comprises: determining that multiple elements of the document have style attributes (“style information, and scripts, such as JAVASCRIPT” See Kauchak Column 3, Lines 60-65) that have at least a threshold level of similarity (“the similarity between the keyword document corresponding to the keyword and the label document corresponding to the label satisfies a threshold requirement” See Kauchak Column 7, Lines 5-16); 
and based on determining that the multiple elements of the document have style attributes (“style information, and scripts, such as JAVASCRIPT” See Kauchak Column 3, Lines 60-65) that have at least a threshold level of similarity (“the similarity between the keyword document corresponding to the keyword and the label document corresponding to the label satisfies a threshold requirement” See Kauchak Column 7, Lines 5-16), including, in the (“the altered document is delivered to the client” See Boehme Abstract), a common style definition that applies to each of the multiple elements (“style information, and scripts, such as JAVASCRIPT” See Kauchak Column 3, Lines 60-65).
Claim 38:
Claim 38 is rejected on the same basis as claim 30.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9477775 a system and method for maintaining a view location during rendering of a page and script can modify, add, or remove content, it can cause changes to the layout at virtually any moment.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 23, 2022